third party communication date of communication month dd yyyy cca_2014070113445610 id uilc number release date from sent tuesday july pm to cc bcc subject ex_parte question this responds to your request for an opinion whether certain statements made to appeals at a post-settlement conference violate the restrictions on ex_parte communications contained in revproc_2012_18 2012_10_irb_455 for the reasons set forth below the statements related made to appeals are not prohibited ex_parte communications revproc_2012_18 prohibits ex_parte communications between appeals officers and other irs employees to the extent that such communication appears to compromise the independence of the appeals officers see also irm an ex_parte_communication is a communication that takes place between any appeals employee and another irs function without the taxpayer_representative being given an opportunity to participate in the communication revproc_2012_18 sec_2 if the communication appears to compromise the independence of appeals it is prohibited here you and the exam employee s contacted appeals to discuss a settlement decision with which you disagreed your stated intent was to inform the appeals officer about documents and facts that would impeach the credibility of the taxpayer you informed the appeals officer your intent was to seek a reopening of the case because you believed the taxpayer lied and that such misrepresentations are grounds to seek a reopening under irm policy statement that appeals will not reopen a closed_case unless it involved among reasons fraud concealment or misrepresentation of a material fact see also irm amplifying this policy and explaining that the reference to a closed_case means one that is closed by a form 870-ad or closing_agreement ordinarily statements like these made outside the taxpayer_representative presence would be prohibited ex_parte communications because you intended to influence appeals regarding the taxpayer’s credibility and accuracy of the facts revproc_2012_18 section dollar_figure however you made the statements at a post-settlement conference a post-settlement conference may be held between an originating function exam and appeals after the case is closed irm closed for ex_parte purposes means appeals rendered its decision in the case and issued the necessary closing documents formalizing that decision and no additional changes may be made by appeals id under revproc_2001_18 sec_2 because the tax periods that are subject_to the post-settlement conference are closed any discussion of the resolution of issues present in the closed periods does not compromise the independence of appeals and thus post-settlement conference between appeals and examination are permissible without giving the taxpayer_representative an opportunity to participate id emphasis added here to the extent your discussions about the taxpayer’s credibility documents and your intent to seek a reopening were limited to the closed period and have no effect upon open cycles they are not technically prohibited ex_parte communications however if your comments would impact upon open cycles then you would be subject_to the restrictions on ex_parte communications id as noted the period is closed if appeals has rendered its decision and issued the necessary closing documentation typically a form 870-ad or closing_agreement after which no additional changes may be made in this case your effort to reopen does not change the closed status of the decision it should be noted that a post settlement conference is not the forum to seek to reopen the case irm provides the goal of a post settlement conference is to discuss the settlement’s impact on subsequent cycles specifically subsection provides this conference is not intended to be a critique of the settlement nor is it intended to replace lb i’s dissent procedures it is solely intended to communicate the resolution of the case to the examination team see generally irm explaining lb_i dissent procedures however under irm upon receipt of a dissent the appeals director has the discretion to determine whether a reply is appropriate and guided by existing policy regulation and statute whether the case should be reopened to the extent that the appeals decision stands there is no technical ex_parte violation the taxpayer will have the benefit of the favorable settlement and will have suffered no prejudice or harm
